Matter of Clarke v New York City Dept. of Educ. (2016 NY Slip Op 07600)





Matter of Clarke v New York City Dept. of Educ.


2016 NY Slip Op 07600


Decided on November 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 15, 2016

Mazzarelli, J.P., Andrias, Saxe, Feinman, Gische, JJ.


2204 652634/13

[*1]In re Palmore Clarke, etc., Petitioner-Respondent,
vNew York City Department of Education, Respondent-Appellant.


Zachary W. Carter, Corporation Counsel, New York (Marta Ross of counsel), for appellant.
Kousoulas & Associates, P.C., New York (Antonia Kousoulas of counsel), for respondent.

Order, Supreme Court, New York County (Milton A. Tingling, J.), entered September 22, 2014, which, to the extent appealed from as limited by the briefs, summarily granted the petition to vacate the arbitrator's opinion and award finding that petitioner engaged in serious misconduct, and remitted the case for a hearing before a different hearing officer, unanimously reversed, on the law, without costs, the grant of the petition vacated, the opinion and award reinstated, and the matter remanded with instructions that respondent be permitted to serve an answer.
The order appealed from should be reversed insofar as it granted the petition without affording respondent the opportunity to serve and file an answer pursuant to CPLR 404(a), in which it may address allegations that, inter alia, the arbitration award was procured through fraud or misconduct (see Matter of Cline v Donovan, 72 AD3d 471 [1st Dept 2010]).
We have considered petitioner's remaining arguments, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 15, 2016
DEPUTY CLERK